Filed by Altimo Holdings & Investments Ltd. This communication is filed pursuant to Rule 425 under the Securities Act of 1933, as amended. Subject Company: Open Joint Stock Company “Vimpel-Communications” Commission File No.:1-14522 10.02.2010 VimpelCom Instead of Вымпелком – Vedomosti OJSC VimpelCom's minority shareholders have two months to decide on exchanging their shares for VimpelCom Ltd. securities By Igor Tsukanov Yesterday holding company VimpelCom Ltd., founded in Bermuda and held equally by Russian company Altimo (which operates Alfa Group's telecom assets) and Norwegian company Telenor, made an offer to holders of shares and American Depositary Shares (ADS) of OJSC VimpelCom to exchange them for its own depositary shares.
